              Case 4:18-cv-06362-HSG Document 25 Filed 01/15/19 Page 1 of 3



1     Hassan A. Zavareei (State Bar No. 181547)
      Andrea R. Gold (pro hac vice)
2     TYCKO & ZAVAREEI LLP
      1828 L Street, N.W., Suite 1000
3
      Washington, D.C. 20036
4     Telephone: (202) 973-0900
      Facsimile: (202) 973-0950
5     Email: hzavareei@tzlegal.com
              agold@tzlegal.com
6
      Andrew J. Shamis, Esq. (pro hac vice forthcoming)
7     SHAMIS & GENTILE, P.A.
8     14 NE 1st Avenue, Suite 400
      Telephone: (305) 975-3320
9     ashamis@shamisgentile.com

10    Scott Edelsberg, Esq. (pro hac vice forthcoming)
      EDELSBERG LAW, PA
11    19495 Biscayne Blvd #607
      Aventura, FL 33180
12
      Telephone: (305) 975-3320
13    scott@edelsberglaw.com

14    Counsel for Plaintiff and the Proposed Class

15
                                          UNITED STATES DISTRICT COURT
16                                       NORTHERN DISTRICT OF CALIFORNIA
17
      SCOTT ROSSO, individually and on behalf of                     Case No. 4:18-cv-06362-HSG
18    themselves and all others similarly situated,
19
                                      Plaintiffs,
20                           v.
                                                                     NOTICE OF SETTLEMENT
21    CHEETAH MOBILE AMERICA, INC., A
      DELAWARE COMPANY
22
                                      Defendant.
23

24

25

26

27

28
     NOTICE OF SETTLEMENT

     12613-001/00725721_1   Error! Unknown document property name.
          Case 4:18-cv-06362-HSG Document 25 Filed 01/15/19 Page 2 of 3




 1           The Parties hereby inform the Court that they have entered into an agreement in principle to
 2   settle the above-captioned action. The proposed settlement will be memorialized in a complete
 3   written settlement agreement and related documents, and, when finalized, will result in the dismissal
 4   of the action within 30 days. Based on the foregoing, the parties respectfully request that the Case
 5   Management Conference currently set for January 22, 2019 and all other deadlines in this matter be
 6   continued for 30 days from the date of this filing.
 7   Dated: January 15, 2019
 8
      /s/ Andrea R. Gold                                   /s/ Jeffrey B. Valle
 9    Andrea R. Gold (pro hac vice)                        Jeffrey B. Valle
      Hassan Zavareei (CA Bar 181547)                      VALLE MAKOFF LLP
10    TYCKO & ZAVAREEI LLP                                 11911 San Vicente Blvd., Suite 324 Los
      1828 L Street, NW, Suite 1000                        Angeles, CA 90049
11    Washington, DC 20036                                 Telephone: (310) 476-0300
      Telephone: (202) 973-0900                            Facsimile: (310) 476-0333
12    Facsimile: (202) 973-0950
                                                           Counsel for Defendant
13    Counsel for Plaintiff Rosso                          Cheetah Mobile America, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
     NOTICE OF SETTLEMENT
         Case 4:18-cv-06362-HSG Document 25 Filed 01/15/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on January 15, 2019, the foregoing was served by electronic mail
 3
     to the following:
 4
     Jeffrey B. Valle
 5   Jennifer E. Laser
     VALLE MAKOFF LLP
 6   11911 San Vicente Blvd., Suite 324
     Los Angeles, CA 90049
 7   Telephone: (310) 476-0300
     Facsimile: (310) 476-0333
 8   Email: jvalle@vallemakoff.com
             jlaser@vallemakeoff.com
 9

10
                                                                 /s/Chloe Noh____
11                                                                Chloe Noh

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
     NOTICE OF SETTLEMENT
